Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 17/414,321 entitled "ATTEMPT ASSISTANCE SYSTEM" filed on June 16, 2021 with claims  7, 9-11, 14, and 22-29 pending.
Status of Claims
Claims 7, 9-11, 14, 23, 25, 27 and 29 have been amended and are now entered.
Claims 1-6, 8, 12, 13, and 15- 21 are cancelled.
Claims 7, 9-11, 14, and 22-29 are pending and have been examined.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7, 9-11, 14, and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 7, 9, 10, 11, and 14 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 7 recites: 
“accepts the entry to the task…”
“obtains an amount of funds…” 
“amount of funds is deposited….”
“judges that the task is successfully finished”
“amount of funds to be distributed…”
“judges that the task is unsuccessfully finished”
“generates a first transaction…”
These limitations clearly relate to managing transactions/interactions between users.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to obtain an amount of funds  or generate a   transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “transmits… information”, “a storage unit that stores information”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “transmits to the blockchain network”, “smart contract”: merely applying blockchain  functions   to the abstract idea.
“public key generated based on a private key”: merely applying encryption to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  "steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 22: 
“terminal device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 23: 
“terminal device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0014]  steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 

Independent Claim 9 recites: 
“accepts the entry to the task…” 
“instructions for obtaining an amount of funds…”
“amount of funds is deposited ….”
“determines whether the task is successfully finished or not…”
“judges that the task is successfully finished”
“amount of funds to be distributed to each of the distributed fund receivers”
“judges that the task is unsuccessfully finished”
“generates a first transaction”
“judging whether the task is successfully finished or not”
These limitations clearly relate to managing transactions/interactions between users.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to   obtain an amount of funds  or generate  a   transaction  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer- readable storage medium that stores a computer-executable program”, “instructions for transmitting  information … to an operator server”, “device”, “server”, “a storage unit stores information”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “smart contract transmits to the blockchain network”: merely applying blockchain  functions   to the abstract idea.
“public key generated based on a private key”: merely applying encryption to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  "steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 24: 
“non-transitory computer-readable storage medium”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 25: 
“non-transitory computer-readable storage medium”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0014]  steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 

Independent Claim 10 recites: 
“obtains a contract condition, an amount of funds, a first fund distribution setting and a second fund distribution setting” 
“judging whether the task is successfully finished or not ….”
“amount of funds is deposited”
“determines whether the task is successfully finished or not”
“judges that the task is successfully finished”
“judges that the task is unsuccessfully finished”
“transmits …. transaction”
“judging whether the task is successfully finished or not”
These limitations clearly relate to managing transactions/interactions between users.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to obtain a contract condition, an amount of funds, a first fund distribution setting  or judging whether the task is successfully finished or not recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
  “terminal device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “smart contract transmits to the blockchain network”: merely applying blockchain  functions   to the abstract idea.
“public key generated based on a private key”: merely applying encryption to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 11: 
“terminal devices”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“blockchain network”: merely applying blockchain  functions   to the abstract idea.
Claim 26: 
“terminal device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 Claim 27: 
“terminal device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea

 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0014]  steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
Independent Claim 14 recites: 
“accepts the entry to the task…” 
 “receives… a contract condition, an amount of funds, a first fund distribution setting…” 
“judging whether the task is successfully finished or not ….”
“amount of funds is deposited”
“determines whether the task is successfully finished or not”
“judges that the task is successfully finished”
“funds to be distributed to each of the distributed fund receivers”
“fund distribution setting is set in the distribution transaction”
“judges that the task is unsuccessfully finished”
“amount of funds to be distributed to each of the distributed fund receivers”
“stores the contract condition, the first fund distribution setting information…”
“checks a credit of the funds”
“receives… judgment data used for judging whether the contract condition has been satisfied”
“judges whether the contract condition has been satisfied”
“transfers the funds from the predetermined account to distributed fund receivers…”
“transferring the funds from the predetermined account to distributed fund receivers…”
“judges that the task is unsuccessfully finished”
These limitations clearly relate to managing transactions/interactions between users.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to checks a credit of   funds or transferring the funds from the predetermined account to distributed fund receivers recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”, “a storage unit stores information”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“smart contract transmits to the blockchain network”: merely applying blockchain  functions   to the abstract idea.
“public key generated based on a private key”: merely applying encryption to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0014]  "steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 28: 
“information processing device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“blockchain network”: merely applying blockchain  functions   to the abstract idea.
Claim 29: 
“information processing device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0014]  steps performed by a computer...transmitting, to ...server”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, [0014]  “steps performed by a computer...transmitting, to ...server” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 7, 9-11, 14, and 22-29 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-11, 14, and 22-29 under 35 U.S.C. 103 as being unpatentable over Gueye ("METHOD AND SYSTEM FOR FACILITATING PROVISIONING OF SOCIAL ACTIVITY DATA TO A MOBILE DEVICE BASED ON USER PREFERENCES", U.S. Publication Number: 20180216946 A1),in view of Ahmed (“SYSTEMS AND METHODS FOR IMPLEMENTING AN EFFICIENT, SCALABLE HOMOMORPHIC TRANSFORMATION OF ENCRYPTED DATA WITH MINIMAL DATA EXPANSION AND IMPROVED PROCESSING EFFICIENCY”, U.S. Publication Number: 20190036678 A1), Regarding Claim 7, 




Gueye teaches,
a terminal device, comprising: 	an entry unit that transmits, to an operator server, information indicating an entry to a task; a setting obtaining unit that obtains an amount of funds,
(Gueye [0050]  User interface for facilitating provisioning of social activity data to a mobile device based on user preferences that allows a user to accept challenges...and accept tasks 
Gueye [0525] the platform 100 may be hosted on a centralized server, such as, for example, a cloud computing service.
Gueye  [1415]  Once an Outing is selected
Gueye [0697] the amount put in escrow
Gueye [0707]  smart contract credit agreement)
 and an entry acceptance unit that accepts the entry to the task received from the entry unit based on the information indicating the entry to the task and the public key in the storage unit; 
(Gueye [0050]  User interface for facilitating provisioning of social activity data to a mobile device based on user preferences that allows a user to accept challenges...and accept tasks 
Gueye [1249] using the communication device, an acceptance of a challenge from the mobile device.
Gueye  [1106]  A truncated hash of public key will serve as an entity identifier and also as an account number on the Token contract.)
a first fund distribution setting and a second fund distribution setting from a user that operates the terminal device, wherein the amount of funds is deposited in a smart contract,
(Gueye  [1114]  The receiver should always track the amounts frozen and offered by the sender and refuse to accept payment offers not covered by the frozen amount
Gueye [0556]360Box also works as a betting agency. User can bet against other users,
Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%
Gueye [0707]  smart contract credit agreement)
 which determines whether the task is successfully finished or not by a user, 
(Gueye [0522] Based on movement patterns and data mining regarding data usage...it allows check in check out of locations 
Gueye [1301] characteristic may be identified further based on interaction with other users...events attended by the user 
Gueye [0517] upon Outing completion.)
on a blockchain network, 
(Gueye [0846]  dedicated blockchain based Cryptobanks)
wherein the first fund distribution setting is set in a distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is successfully finished, and wherein the first fund distribution setting includes one or more distributed fund receivers' information and an amount of funds to be distributed to each of the distributed fund receivers, 
(Gueye [0517] upon Outing completion.
Gueye [1445] If the User completes an event
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed...in the state memory of the Token contract,... the amount promised is deducted from sender's account and the amount minus commission is deposited to receiver's account. 
Gueye [1015] essential payment information such as delivery address, contact phone number etc.)
and wherein the second fund distribution setting is set in the distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is unsuccessfully finished, and wherein the second fund distribution setting includes one or more distributed fund receivers' information and an amount of funds to be distributed to each of the distributed fund receivers, 
(Gueye [0556]360Box also works as a betting agency. User can bet against other users, backing bets with some parameters (i.e. “I bet this person won't stay in the gym for more than 3 months). If the user wants to accept the bet, user has to equal the amount in order for him to get the money on bet. IF user loses, THEN money will go to charity.
Gueye [1015] essential payment information such as delivery address, contact phone number etc. 
Gueye  [1114]  The receiver should always track the amounts frozen and offered by the sender and refuse to accept payment offers not covered by the frozen amount
Gueye [0846]  dedicated blockchain based Cryptobanks)
a transaction generating unit that generates a first transaction which is processed on the blockchain network based on the amount of funds, the first fund distribution setting and the second fund distribution setting;
(Gueye  [0527] one or more programming modules 
Gueye  [1114]  The receiver should always track the amounts frozen and offered by the sender and refuse to accept payment offers not covered by the frozen amount
Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%)
	a setting transmission unit that transmits the first transaction to the blockchain network;
(Gueye [0527] one or more programming modules
Gueye [1114] payment mechanism can be reused for payment channels.... to settle on-chain.)
  a judgment data transmission unit that transmits a second transaction, which includes judgment data processed in the smart contract for judging whether the task is successfully finished or not, to the blockchain network. 
(Gueye [0527] one or more programming modules
Gueye [0522] Based on movement patterns and data mining regarding data usage...it allows check in check out of locations 
Gueye [1301] characteristic may be identified further based on interaction with other users...events attended by the user 
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed
Gueye [0707]  smart contract credit agreement)
Regarding Claim 9, 
Gueye teaches,
 instructions for transmitting information indicating an entry to a task to an operator server;
(Gueye [0050]  User interface for facilitating provisioning of social activity data to a mobile device based on user preferences that allows a user to accept challenges...and accept tasks 
Gueye [0525] the platform 100 may be hosted on a centralized server, such as, for example, a cloud computing service.)
	 instructions for obtaining an amount of funds, a first fund distribution setting and a second fund distribution setting from a user that operates a device executing the program, wherein the amount of funds is deposited in a smart contract, 
(Gueye [0697] the amount put in escrow
Gueye [0707]  smart contract credit agreement 
Gueye [0556]360Box also works as a betting agency. User can bet against other users,
Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%)
which determines whether the task is successfully finished or not by a user, on a blockchain network, wherein the first fund distribution setting is set in a distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is successfully finished,
(Gueye [0522] Based on movement patterns and data mining regarding data usage...it allows check in check out of locations 
Gueye [1301] characteristic may be identified further based on interaction with other users...events attended by the user 
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed
Gueye [0846]  dedicated blockchain based Cryptobanks 
Gueye [0707]  smart contract credit agreement)
 and wherein the first fund distribution setting includes one or more distributed fund receivers' information and an amount of funds to be distributed to each of the distributed fund receivers, and wherein the second fund distribution setting is set in the distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is unsuccessfully finished, and wherein the second fund distribution setting includes one or more distributed fund receivers' information and an amount of funds to be distributed to each of the distributed fund receivers, instructions for generating a first transaction which is processed on a blockchain network based on the amount of funds, the first fund distribution setting and the second fund distribution setting;
(Gueye [0517] upon Outing completion.
Gueye [1445] If the User completes an event
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed...in the state memory of the Token contract,... the amount promised is deducted from sender's account and the amount minus commission is deposited to receiver's account. 
Gueye [1015] essential payment information such as delivery address, contact phone number etc.)
	instructions for transmitting the first transaction to the blockchain network;
(Gueye [0720] protocol agnostic technology to automatically manage blockchain-backed credit agreements)
	and instructions for transmitting a second transaction which includes judgment data processed in the smart contract for judging whether the task is successfully finished or not, to the blockchain network. 
(Gueye [1301] characteristic may be identified further based on interaction with other users...events attended by the user 
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed
Gueye [0707]  smart contract credit agreement 
Gueye [0984] Multi-currency transactions (write-off multiple currencies simultaneously))	  	
Gueye does not teach wherein the operator server includes: a storage unit that stores information for participating in the task, wherein the information for participating in the task is a public key generated based on a private key
Ahmed teaches,
wherein the operator server includes: a storage unit that stores information for participating in the task, wherein the information for participating in the task is a public key generated based on a private key
(Ahmed [0058] a plurality of client devices in data communication with a server; said server comprising at least one processor coupled to at least one memory device
Ahmed [0530] generates a certificate signing request ...contains the sender's identity, public key and the FHE algorithm. The public key included in the CSR 2555 comes from the public/private key pair, which was generated at step 2605.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social activity provisioning system of Gueye to incorporate the  blockchain  encryption teachings of Ahmed for “enabling various types of public and/or private key generation protocols.” (Ahmed [Abstract])…. “to implement a private blockchain such that the sensitive data within said blockchain is stored in a homomorphically encrypted format.”     (Ahmed [0077])   The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain  encryption) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “that are scalable, rapid in translation speed, difficult to invert or break, …and semantically secure.” Ahmed [Abstract])
Regarding Claim 10, 
Gueye teaches,
 a setting obtaining unit that obtains a contract condition, an amount of funds, a first fund distribution setting and a second fund distribution setting from a user that operates the terminal device, wherein the contract condition including a condition 
(Gueye [0050]  User interface for facilitating provisioning of social activity data to a mobile device based on user preferences that allows a user to accept challenges...and accept tasks 
Gueye [0525] the platform 100 may be hosted on a centralized server, such as, for example, a cloud computing service.
Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%
Gueye [0697] the amount put in escrow
Gueye [0707]  smart contract credit agreement 
Gueye [0984] Multi-currency transactions (write-off multiple currencies simultaneously))
and a period of the task for judging whether the task is successfully finished or not during the period, wherein the amount of funds is deposited in a smart contract, which determines whether the task is successfully finished or not, on a blockchain network, wherein the first fund distribution setting is set in a distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is successfully finished, 
(Gueye [1301] characteristic may be identified further based on...events attended by the user 
Gueye[1316] the date upon expiration of a predetermined time period from start of the event.
Gueye[1445] If the User completes an event
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed...in the state memory of the Token contract,... the amount promised is deducted from sender's account and the amount minus commission is deposited to receiver's account.)
and wherein the second fund distribution setting is set in the distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is unsuccessfully finished,
(Gueye [0556]360Box also works as a betting agency. User can bet against other users, backing bets with some parameters (i.e. “I bet this person won't stay in the gym for more than 3 months). If the user wants to accept the bet, user has to equal the amount in order for him to get the money on bet. IF user loses, THEN money will go to charity.)
a transaction generating unit that generates a first transaction which is processed on the blockchain network based on the amount of funds, the first fund distribution setting and the second fund distribution setting;
(Gueye  [0527] one or more programming modules 
Gueye  [1114]  The receiver should always track the amounts frozen and offered by the sender and refuse to accept payment offers not covered by the frozen amount
Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%)
a setting transmission unit transmits the first transaction to the blockchain network; 
(Gueye  [0527] one or more programming modules 
Gueye [1114] payment mechanism can be reused for payment channels.... to settle on-chain.)
and a judgment data transmission unit that transmits a second transaction, which includes judgment data processed in the smart contract for judging whether the task is successfully finished or not, to the blockchain network.
(Gueye  [0527] one or more programming modules 
Gueye [0522] Based on movement patterns and data mining regarding data usage...it allows check in check out of locations 
Gueye [1301] characteristic may be identified further based on interaction with other users...events attended by the user 
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed
Gueye [0707]  smart contract credit agreement)
Regarding Claim 11, 
Gueye and Ahmed teach the attempt assistance of Claim 10 as described earlier.
Gueye teaches,
   a plurality of the terminal devices include a first terminal device comprising at least the setting obtaining unit, the transaction generating unit, and the setting transmission unit, and a second terminal device comprising at least the judgment data transmission unit;
(Gueye [0515] mobile devices of all parties involved.
Gueye [0050]  User interface for facilitating provisioning of social activity data to a mobile device based on user preferences that allows a user to accept challenges...and accept tasks 
Gueye  [0527] one or more programming modules)
	the setting transmission unit further transmits, to the blockchain network, information of a person who judges whether the contract condition has been satisfied; and the second terminal device transmits the judgment data along with information associated with the information of the person who judges whether the contract condition has been satisfied.
(Gueye [0515] mobile devices of all parties involved.
Gueye [1090]  Service Gateway operator (anyone can operate service gateways).
Gueye [1116] service gateway to decide how the reward will be divided
Gueye [1102] Service gateway operators will be able to define their own schemes for how they compensate service providers for services rendered.)
	Regarding Claim 14, 
Gueye teaches,
 	first setting receiving unit that receives a contract condition, an amount of funds, a first fund distribution setting and a second fund distribution setting, from a user that operates a first terminal device, wherein the contract condition including a condition and a period of the task for judging whether the task is successfully finished or not during the period by a user, wherein the amount of funds is deposited in a smart contract, which determines whether the task is successfully finished or not, on a blockchain network, 
(Gueye [0721] Terms and conditions apply
Gueye [0697] the amount put in escrow
Gueye  [1114]  The receiver should always track the amounts frozen and offered by the sender and refuse to accept payment offers not covered by the frozen amount
Gueye [0556]360Box also works as a betting agency. User can bet against other users,
Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%
Gueye[1316] the date upon expiration of a predetermined time period from start of the event.
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed
Gueye [0846]  dedicated blockchain based Cryptobanks)
wherein the first fund distribution setting is set in a distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is successfully finished, 
(Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%
Gueye [1114]  If all checks are passed)
and wherein the second fund distribution setting includes one or more distributed fund receivers' information and an amount of funds to be distributed to each of the distributed fund receivers, and wherein the second fund distribution setting is set in the distribution transaction that the smart contract transmits to the blockchain network when the smart contract judges that the task is unsuccessfully finished wherein the second fund distribution setting includes one or more distributed fund receivers' information and an amount of funds to be distributed to each of the distributed fund receivers; a storage unit that stores the contract condition, the first fund distribution setting information and the second fund distribution setting; 	checking unit that checks a credit of the funds from a user specified by the first terminal device to a predetermined account; 	second receiving unit that receives, from a second terminal device, judgment data used for judging whether the contract condition has been satisfied; 	judging unit that judges whether the contract condition has been satisfied based on the judgment data; 	and transferring unit that transfers the funds from the predetermined account to distributed fund receivers based on the first fund distribution setting when the smart contract judges that the task is successfully finished during the period, while transferring the funds from the predetermined account to distributed fund receivers based on the second fund distribution setting when the smart contract judges that the task is unsuccessfully finished during the period
(Gueye [1015] essential payment information such as delivery address, contact phone number etc. 
Gueye  [1114]  The receiver should always track the amounts frozen and offered by the sender and refuse to accept payment offers not covered by the frozen amount
Gueye [0707]  smart contract credit agreement 
Gueye [0846]  dedicated blockchain based Cryptobanks 
Gueye [1114] When invoked to settle the offer the Token contract will check if the settlement should be processed....If all checks are passed...in the state memory of the Token contract,... the amount promised is deducted from sender's account and the amount minus commission is deposited to receiver's account. 
Gueye [0527] one or more programming modules
Gueye[1316] the date upon expiration of a predetermined time period from start of the event.)
Regarding Claim 22, 
Gueye and Ahmed teach the attempt assistance of Claim 7 as described earlier.
Gueye teaches,
 	  wherein the second fund distribution setting is set that the amount of funds to be distributed to a designated fund receiver is lower than the amount of funds to be distributed to the designated fund receiver set in the first fund distribution setting.
(Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%)
Regarding Claim 23, 
Gueye and Ahmed teach the attempt assistance of Claim 22 as described earlier.
Gueye teaches,
 	  wherein the user is a first user and the designated fund receiver is a second user.
(Gueye [1114]   the amount promised is deducted from sender's account and the amount minus commission is deposited to receiver's account.)
Claim 24 is rejected on the same basis as Claim 22.
Claim 25 is rejected on the same basis as Claim 23.
Regarding Claim 26, 
Gueye and Ahmed teach the attempt assistance of Claim 10 as described earlier.
Gueye teaches,
wherein the first and second fund distribution setting includes one or more distributed fund receivers' information and an amount of funds to be distributed,
(Gueye [1015] essential payment information such as delivery address, contact phone number etc. 
Gueye  [1114]   the frozen amount)
 and the second fund distribution setting is set that the amount of funds to be distributed to a designated fund receiver is lower than the amount of funds to be distributed to the designated fund receiver set in the first fund distribution setting.
(Gueye   [0124] Every active user who recommends a new user to the app, and gets them to sign up under him, will receive 3% of their purchases...[0127] IF Staff has a rating under 4 stars, THEN percentage will drop to 2%)
Claim 27 is rejected on the same basis as Claim 23.
Claim 28 is rejected on the same basis as Claim 26.
Claim 29 is rejected on the same basis as Claim 23.
Response to Remarks
Applicant's arguments filed on September 14, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101

The Applicant states:
“Applicant has amended independent claims … to actively recite the distinguishing elements so that the distinguishing elements are integrated into a practical application that impose meaningful limits on practicing the alleged abstract idea … that the distinguishing elements amount to more than an instruction to apply the abstract idea to a generic computer … that "the operator server" includes "a storage unit that stores information for participating in the task, wherein the information for participating in the task is a public key generated from a private key" and "an entry acceptance unit that accepts the entry to the task received from the entry unit based on the information indicating the entry to the task and the public key in the storage unit.""
Examiner responds:






The limitations clearly relate to managing transactions/interactions between users.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Instructions for “depositing funds … which determines whether a task is successfully finished or unsuccessfully finished, and …. having the funds   transmitted …. when then task is successfully completed” recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The function of “a public key generated from a private key” is well-understood, routine, and conventional, see MPEP 2106.05(d).  It is a common action within encryption processes. The focus of the claims is not on such an improvement in computers or encryption as tools, but on certain independently abstract ideas that use computers and encryption as tools.
The act of “acceptance to an entry to a task is accepted based on the information indicating the entry to the task and the public key in the storage unit” remains an abstract idea. Along with the contents of Specification paragraphs 0037,  0038, and 0057.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Ahmed (“SYSTEMS AND METHODS FOR IMPLEMENTING AN EFFICIENT, SCALABLE HOMOMORPHIC TRANSFORMATION OF ENCRYPTED DATA WITH MINIMAL DATA EXPANSION AND IMPROVED PROCESSING EFFICIENCY”, U.S. Publication Number: 20190036678 A1)
Applicant’s amendments are rendered moot by the introduction of new prior art.
Therefore, a rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Viskovich (“SYSTEM AND METHOD FOR REWARDING HEALTHY BEHAVIORS AND EXCHANGING HEALTH RELATED DATA”, U.S. Publication Number: 20190362826  A1)   improves   the current landscape surrounding rewards for healthy behaviors, creates a social community around various stakeholders in the healthcare system and implements discussions around preventative medicine and healthy lifestyles. Using either a traditional network or decentralized architecture, the present system creates a community around all stakeholders and facilitates recommendations and rewards in exchange for targeted lifestyle changes, such as modifications to diet, exercise, nutrition, lifestyle, psychology, rest management, hydration, and the inclusion of vitamins and supplements. The present invention further incorporates a third party marketplace that provides incentives to patient communities for accessing information and taking active steps towards living a healthier life.
    Isaacson (“SYSTEM AND METHOD FOR PROVIDING A PAYMENT HANDLER API AND A BROWSER PAYMENT REQUEST API FOR PROCESSING A PAYMENT”, U.S. Publication Number: 20170256003 A1) proposes   an approach for coordinating via two browser APIs with a payment service. The method includes receiving input from a user indicating a desire to purchase a product from a merchant site, and receiving, based on the input, at a browser and via a first API between the browser and the merchant site, a payment request from the merchant site for payment data. In response to the payment request, the method includes communicating, from the browser and via a second API between the browser and the payment service, a payment request event to the payment service, wherein the payment service can process a payment for the product. The method includes receiving, at the browser and from the payment service and via the second API, a confirmation of the payment and communicating, from the browser and via the first API to the merchant site, the confirmation.
Wuehler (“TRANSPARENT SELF-MANAGING REWARDS PROGRAM USING BLOCKCHAIN AND SMART CONTRACTS”, U.S. Publication Number: 20170140408 A1) proposes a self-managing rewards program using a smart contract block chain distributed network by receiving a transaction record associated with a smart contract….determining whether the indicated one or more actions meets a condition of the smart contract, thereby validating the transaction record, and in some embodiments, in response to determining the one or more actions meets the condition of the smart contract, thereby validating the transaction record, initiating rewarding the user with rewards corresponding to the condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697